Citation Nr: 1128874	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual assault (MST).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office in Togus, Maine (RO) that denied service connection for in which the benefit sought on appeal was denied an acquired psychiatric disorder, to include PTSD due to MST.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that around May or June 1970, after being in service for some six months or so, he was invited to have beers with a Sergeant [redacted].  He contends that he went to the sergeant's base quarters, drank too much and passed out.  The appellant avers that the Sergeant G assaulted him anally and he was unable to defend himself because the assailant was bigger.  He stated that a few days later, he attempted to file a complaint with the criminal investigation unit of the military police at Fort Ord, California, but was discouraged from doing so.  He states that he was told that a record of the incident would be placed in Sergeant G.'s file.  Available service records do not refer to this incident and requests to the Army Crime Records Center in March 2007 and March 2011 were returned with a response that there was no record of this event.  The Veteran asserts has PTSD as the result of the incident.

The case was remanded by Board decision in January 2010 for development that included submitting a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's alleged inservice assault.  It was also requested that the RO/AMC attempt to independently verify the occurrence of the claimed incidents through the JSRRC and any other appropriate authority.  It is not shown that this was accomplished.  Although a formal finding was made by the JSRRC Coordinator in April 2011 that the information required to corroborate the stressful event could not be verified by the JSRRC and/or was insufficient to allow for meaningful research of the Marines Research Center and/or National Archives and Records Administration (NARA), under the circumstance, the Board finds that an attempt should be pursued.  

The Board also noted in the REMAND that none of the documents in the record indicated that a search had been conducted for Sergeant [redacted] service records for any investigation reports related to the alleged incident.  It was directed that if appropriate, and the information was available, the RO/AMC should attempt to locate the alleged personal assault complaint in the other soldier's service records through any other appropriate authority, with consideration of privacy protocols.  However, there is no documentation in the record which indicates that any attempt was made in this regard, nor did the RO address this matter in any memorandum for the record.  If any records cannot be obtained, a memorandum should be written for the file delineating the attempts to find records.

The Board observes that on VA examination in May 2007, the Veteran reported that he could recall another person at the base who might be of help in confirming the assault.  He stated that the woman was a civilian worker named "[redacted]" who lived in Salinas, California.  It was noted that [redacted] was able to convince him to work toward leaving the military, and knew about Sergeant G.'s orientation and his approaching other soldiers in the past.  The Veteran related that other peers and sergeants had also warned him about Sergeant G.  As well, in a letter received in June 2011, the Veteran stated that after the assault, he told Sergeant [redacted], his supervisor at the post services division where he worked, and that it was he who told him to report it to the Criminal Investigation Division.  This information presented by the Veteran suggests that there are others who might be able to corroborate his account.  In view of such, the Veteran should be written and asked to find and contact people who can vouchsafe his allegations of abuse by Sergeant G. 

Additionally, the record reflects that the Veteran reported for VA psychiatric examination in May 2011 pursuant to the Board's remand, but that only a cursory report is of record.  The opinions requested in the remand as to etiology were not provided.  The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in writing and request that he submit statements from "[redacted]," Sergeant [redacted] or any other servicemember with whom he served for a statement which corroborates the assault incident he experienced in service. 

2.  Submit a request to the JSRRC and any other appropriate records repository for research and corroboration of the claimed inservice stressors.  The Veteran claims the sexual assault occurred in or about May - July 1970 by Sergeant [redacted] while he was assigned to Company A (Prov), United States Army Training Center, at Fort Ord, California.

3.  Attempt to verify the Veteran's alleged in-service sexual trauma by obtaining and viewing Sergeant [redacted] service records for any sexual assault complaint filed against him by the Veteran.  The JSRRC or other authority should be provided a copy of any information obtained above concerning the incident in question.  The RO/AMC should also follow up on any additional action suggested by JSRRC.

4.  Associate all available records and/or responses received from each contacted entity with the claims file.  Prepare a report detailing the occurrence of any specific in-service stressors deemed established by the record.  Add the report to the Veteran's claims file.  If no stressor is verified, this should be stated in the report.

5.  After a reasonable time for receipt of additional records, schedule the Veteran for a VA psychiatric examination, with an examiner who has reviewed the claims file.  A multi-axial diagnosis should be rendered.

In regard to PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such diagnosis is predicated on a corroborated in-service stressor.

In regard to other Axis I diagnoses, the examiner should provide an opinion as to whether such diagnoses are at least as likely as not etiologically related to service.

These opinions should be supported by a complete rationale in a typewritten format.

6.  Readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case Thereafter, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


